By the Court.
The mortgagee, even if the mortgage was *332valid, had no right to sell the property before foreclosure ; and such a sale was a wrong, for which an action lies. If there was not a valid mortgage, either because the mortgage was bad in form, or because the mortgagee was a feme covert, or otherwise, then a fortiori the defendant had no authority to sell the goods, the property and the right of possession remained with the plaintiff'’s intestate, which was violated by the sale, and the action will lie.

Exceptions sustained.